Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-6 and 8-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shiraishi, US PGPUB 2003/0103045 in view of Kim, US Patent 7,184,012.


As to claim 1, Shiraishi discloses a display apparatus comprising: a first display panel including a plurality of first gate lines and a plurality of first data lines (part of gate lines 111 and part of source lines 110, fig. 3);
a first gate driving circuit configured to supply first gate signals to the plurality of first gate lines (part of gate drivers on substrate 105, fig. 3);
a second display panel including a plurality of second gate lines and a plurality of second data lines (other part of gate lines 111 and part of source lines 110, fig. 3);
a second gate driving circuit configured to supply second gate signals to the plurality of second gate lines (other part of gate drivers on substrate 105, fig. 3); and
a data driving circuit configured to supply first data signals to the plurality of first data lines and to supply second data signals to the plurality of second data lines wherein first signals and first voltages are supplied to the first gate driving circuit through the data driving circuit ([0069] The display device of the present embodiment has a gate substrate omitted structure. In the gate substrate omitted structure, the gate substrate 5 is removed by adapting an arrangement wherein the gate control signal from the controller 41 is supplied to each of the gate drivers (gate TAB) 3 via the source driver (source TAB) 2 and an on-panel wiring section 62).
Shiraishi does not explicitly signal lines connected to first and second display panel.
However, in the same endeavor Kim discloses signal lines connected to first and second display panel (as shown in fig. 6, the operator 100 controls operation of a plurality of signal lines SEG1 SEGn, and a plurality of scan lines COM1 COMm for selective operation of the first and second LCDs 200 and 300 respectively mounted on inside/outside surfaces of the folding cover 410 in response to a control signal provided from the controller 70 for displaying characters, numerals, or graphics of figures).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Shiraishi to further include Kim’s method of driving multiple panels in order to use the device in multiple environments. 

As to claim 2, the combination of Shiraishi and Kim discloses the display apparatus of claim 1.  The combination further disclose the data driving circuit includes: a plurality of first terminals electrically connected to the plurality of first data lines; and a plurality of second terminals electrically connected to the first gate driving circuit (Shiraishi, e.g. the terminal where normal output sections 35 are connected and terminals where compensating output sections 37 are connected respectively, fig 1).

As to claim 3, the combination of Shiraishi and Kim discloses the display apparatus of claim 2.  The combination further disclose the plurality of first terminals are disposed adjacent to the first display panel and the plurality of second terminals (Shiraishi, normal output sections 35 are adjacent to display panel and compensating output sections 37).

As to claim 4, the combination of Shiraishi and Kim discloses the display apparatus of claim 3.  The combination further disclose the plurality of first terminals are disposed directly between a plurality of pixels included in the first display panel and the plurality of second terminals (Shiraishi, normal output sections 35 are between display panel and compensating output sections 37).

As to claim 5, the combination of Shirashi and Kim discloses the display apparatus of claim 2.  The combination further disclose the plurality of first terminals and the plurality of second terminals are electrically isolated from each other (Shiriaishi, there is a circuit section between normal output sections 35 and compensating output sections 37).

As to claim 6, the combination of Shiriaishi and Kim discloses the display apparatus of claim 2.  The combination further disclose the data driving circuit supplies the first signals and the first voltages to the first gate driving circuit through the plurality of second terminals (Shiriaishi, [0043] the source substrate 4 and the gate substrate 5 are respectively provided with a plurality of connecting lines 24, and the connecting lines 24 of the source substrate 4 and the connecting lines 24 of the gate substrate 5 are electrically connected via a connecting cable 25).

As to claim 8 the combination of Shiriaishi and Kim discloses the display apparatus of claim 2.  The combination further disclose second signals and second voltages are supplied to the second gate driving circuit through the data driving circuit (Shiriaishi, [0011] Note that, the compensating output buffer 123 is a buffer amplifier, which is provided at a source driver IC 128 in the source driver 102, for simply performing the current amplification to the source voltage received from an outside).

As to claim 9, the combination of Shiriaishi and Kim discloses the display apparatus of claim 8.  The combination further disclose the data driving circuit further includes: a plurality of third terminals electrically connected to the second gate driving circuit (Shiriaishi, [0040] the liquid crystal panel 1 is provided with a source line terminal area 21 at a peripheral section of a display area 20 on one side, and a source line termination area 22 at a peripheral section of the display area 20 on the opposite side).

As to claim 10, the combination of Shiriaishi and Kim discloses the display apparatus of claim 1.  The combination further disclose the plurality of first data lines and the plurality of second data lines are electrically connected to each other (Shiriaishi, source lines are connected through multiple source drivers 2).

As to claim 11 the combination of Shiriaishi and Kim discloses the display apparatus of claim 10.  The combination further disclose the second data signals are transmitted from the data driving circuit to the plurality of second data lines through the plurality of first data lines (Shiriaishi, source lines are connected with connecting lines 24).

As to claim 12, the combination of Shiriaishi and Kim discloses the display apparatus of claim 1.  The combination further disclose the first display panel includes a display area and a peripheral area located adjacent to the display area, and wherein the first gate driving circuit and the data driving circuit are located onto the peripheral area (Shiriaishi, peripheral areas where source driver 2 and gate driver 3 located).

As to claim 13, the combination of Shiriaishi and Kim discloses the display apparatus of claim 12.  The combination further disclose the peripheral area comprises a first peripheral area where the first gate driving circuit is located and a second peripheral area where the data driving circuit is located, and wherein the second peripheral area is substantially perpendicular to the first peripheral area (Shiriaishi, peripheral areas where source driver 2 and gate driver 3 located).

Claims 7 and 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shiriaishi and Kim as applied to claim 6 and 1 respectively above, and further in view of Kim et al., US 2003/0090614 hereinafter referenced as Kim2.

As to claim 7, the combination of Shiriaishi and Kim does not specifically disclose the display apparatus of claim 6, wherein the first signals include a first clock signal, a second clock signal and a start signal, and wherein the first voltages include a driving voltage and a ground voltage.
([0077] the terminals for outputting the driving control signal output GC further include a start signal output terminal, a first clock signal output terminal, a second clock signal output terminal, a first power voltage terminal and a second power voltage terminal).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure if Shiriaishi and Kim to further include Kim2’s display driving method in order to improve the power consumption of the display device.

As to claim 14, the combination of Shiraishi and Kim does not specifically disclose the display apparatus of claim 1, wherein the first gate driving circuit comprises a Series of stages arranged along a first direction.
However, in the same endeavor, Kim2 discloses the first gate driving circuit comprises a Series of stages arranged along a first direction ([0123] referring to FIG. 14, the gate driving circuit 140 includes a first shift register 141 that includes a plurality of cascade-connected stages, designated SRC1 through SRCn).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure if Shiriaishi and Kim to further include Kim2’s display driving method in order to improve the power consumption of the display device.

As to claim 15, the combination of Shiraishi, Kim and Kim2 disclose the display apparatus of claim 14. The combination further disclose a first stage and a last stage (Kim2, [0138] In operation, when a logic high start signal is applied to the start signal input terminal of the first stage SRC1 (in order to execute a next frame after finishing a frame), the start signal is also applied to the control terminal CT of the dummy stage SRCn+1 as its control signal).

As to claim 16, the combination of Shiraishi, Kim and Kim2 disclose the display apparatus of claim 14. The combination further disclose a first clock signal and a second clock signal reversed from the first clock signal are input from the data driving circuit to a first stage and a second stage among the series of stages, respectively (Kim2, as shown in fig. 14, each individual stage has an input terminal IN, an output terminal OUT, a control terminal CT, a clock signal input terminal CK, a first power voltage terminal VSS, and a second power voltage terminal VD).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375.  The examiner can normally be reached on Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAHLU OKEBATO/           Primary Examiner, Art Unit 2625                                                                                                                                                                                             
8/28/2021